DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 17357179 filed on 01/07/2022.
3.	Claims 1, 11, 16 and 21 have been amended.
Claims 1-21 now remain pending.
Claims 1, 11, 16 and 21 are independent claims.
Specification Objection
4.	Prior objection is overcome by corrections.
Claim Interpretation
5.	Prior objection is overcome by amendments.
Claim Rejections – 35 USC § 101
6.	Claims have been amended, prior rejection has been withdrawn.
Response to Arguments
7.	Applicant’s arguments with respect to newly amended independent claims 1, 11, 16 and 21 and claims 2-10, 12-15 and 17-20 on pages 14-17 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Kulkarni (Art of record) and Asari (Art newly made of record) as applied below, as they further teach such use. In regards to newly amended independent claims 1, 11, and 16 which recites “determining, by the blockchain node, that compilation of the smart contract that compiles the bytecode of the smart contract to the machine code of the smart contract is obtained performed in a trusted TEE”, it is can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user” (emphasis added). “Verify both a digital signature associated with the digital asset system” is very much the same as such determining, that compilation of the smart contract is obtained, is performed in a trusted TEE.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1-4, 7-13, 15-18 and 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending application no 17/355411. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:
17/357179
17/355411
1. A computer-implemented method, comprising:
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and 



determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; and


in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.


receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of 



determining, by the blockchain node, that the machine codes of the smart contract are compiled  by a trusted compilation service provider based on verifying the signature of the compilation service provider; and

in response to determining that the machine codes of the smart contract are compiled by the trusted compilation service provider, completing, by the blockchain node, a deployment of the smart contract.

2. The computer-implemented method of claim 1, whereinthe AoT compilation of the bytecode of the smart contract comprises:
performing an optimization in a process of the AoT compilation of the bytecode of the smart contract.

2. The computer-implemented method of claim 1, whereinthe AoT compilation on the bytecodes of the smart contract comprises:
performing an optimization in a process of performing the AoT compilation on the bytecodes of the smart contract.

3. The computer-implemented method of claim 1, whereinthe first TEE is deployed on any one of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node.

3. The computer-implemented method of claim 1, wherein compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the any blockchain node.

4. The computer-implemented method of claim 1, whereindetermining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises:




obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key;


verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and

in response to determining that the signature is verified using the public key, determining, by the blockchain node, that the first TEE is the trusted TEE
4. The computer-implemented method of claim 1, whereinthe machine codes of the smart contract are obtained by a compilation service provider, and determining, by the blockchain node, the machine codes of the smart contract are obtained by the trusted compilation service provider comprises:

obtaining, by the blockchain node from the transaction, a signature of the compilation service provider for the machine codes of the smart contract;

verifying, by the blockchain node, the signature using a pre-defined public key corresponding to the trusted compilation service provider; and

in response to determining that the signature is verified, determining, by the blockchain node, that the compilation service provider is the trusted compilation service provider.

7. The computer-implemented method of claim 4, whereinthe public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract; 


the method further comprises:
invoking, by the blockchain node, the system contract;

passing, by the blockchain node, the signature to the system contract; and

receiving, by the blockchain node, an identification result returned by the system contract, wherein
the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image.

5. The computer-implemented method of claim 4, whereinthe pre-defined public key corresponding to the trusted compilation service provider is recorded in a system contract, and the method further comprises:

invoking, by the blockchain node, the system contract;


sending, by the blockchain node, the signature to the system contract; and

receiving, by the blockchain node, an identification result returned by the system contract, wherein
the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the trusted compilation service provider.

8. The computer-implemented method of claim 7, whereininvoking, by the blockchain node, the system contract comprises:
reading, by the blockchain node, a contract address of the system contract from the transaction; and

invoking, by the blockchain node, the system contract based on the contract address
6. The computer-implemented method of claim 5, whereininvoking, by the blockchain node, the system contract comprises:
reading, by the blockchain node, a contract address of the system contract from the transaction; and

invoking, by the blockchain node, the system contract based on the contract address.

9. The computer-implemented method of claim 7, wherein invoking, by the blockchain node, the system contract comprises:
in response to determining that a transaction type of the transaction is a contract deployment type, invoking, by the blockchain node, the system contract based on a contract address of the system contract defined in a chain code of the blockchain node
7. The computer-implemented method of claim 5, wherein invoking, by the blockchain node, the system contract comprises: determining, by the blockchain node, that a type of the transaction is a contract deployment type; and in response to determining that the type of the transaction is the contract deployment type, invoking, by the blockchain node, the system contract according to a contract address of the system contract defined in chain codes of the blockchain node.

10. The computer-implemented method of claim 7, whereinthe system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator
8. The computer-implemented method of claim 5, whereinthe system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator.

11. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:

the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE);

determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; and


in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.

receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein 


the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider;

determining, by the blockchain node, that the machine codes of the smart contract are compiled  by a trusted compilation service provider based on verifying the signature of the compilation service provider; and

in response to determining that the machine codes of the smart contract are compiled by the trusted compilation service provider, completing, by the blockchain node, a deployment of the smart contract.

12. The non-transitory, computer-readable medium of claim 11, whereinthe first TEE is deployed on any one of: 
a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node
3. The computer-implemented method of claim 1, wherein compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the any blockchain node.
13. The non-transitory, computer-readable medium of claim 11, whereindetermining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises:

obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key;


verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and

in response to determining that the signature is verified using the public key, determining, by the blockchain node, that the first TEE is the trusted TEE.

4. The computer-implemented method of claim 1, wherein determining, by the blockchain node, the machine codes of the smart contract are obtained by the trusted compilation service provider comprises:

obtaining, by the blockchain node from the transaction, the signature of the compilation service provider for the machine codes of the smart contract;

verifying, by the blockchain node, the signature using a pre-defined public key corresponding to the trusted compilation service provider; and

in response to determining that the signature is verified, determining, by the blockchain node, that the compilation service provider is the trusted compilation service provider.

15. The non-transitory, computer-readable medium of claim 13, whereinthe public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract; the operations further comprise:

invoking, by the blockchain node, the system contract;

passing, by the blockchain node, the signature to the system contract; and 

receiving, by the blockchain node, an identification result returned by the system contract, wherein
the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image.


invoking, by the blockchain node, the system contract;

sending, by the blockchain node, the signature to the system contract; and

receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the trusted compilation service provider.

16. A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:

receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and 

the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE);


determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; and



in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.

1. A computer-implemented method, comprising:








receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein 


the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider;

determining, by the blockchain node, that the machine codes of the smart contract are compiled  by a trusted compilation service provider based on verifying the signature of the compilation service provider; and

in response to determining that the machine codes of the smart contract are compiled by the trusted compilation service provider, completing, by the blockchain node, a deployment of the smart contract.

17. The computer-implemented system of claim 16, whereinthe first TEE is deployed on any one of: 
a client device that submits the transaction, any blockchain node in the blockchain network, or a 


18. The computer-implemented system of claim 16, whereindetermining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises:


obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key;


verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and

in response to determining that the signature is verified using the public key, determining, by the blockchain node, that the first TEE is the trusted TEE.

4. The computer-implemented method of claim 1, wherein determining, by the blockchain node, the machine codes of the smart contract are obtained by the trusted compilation service provider comprises:

obtaining, by the blockchain node from the transaction, the signature of the compilation service provider for the machine codes of the smart contract;

verifying, by the blockchain node, the signature using a pre-defined public key corresponding to the trusted compilation service provider; and

in response to determining that the signature is verified, determining, by the blockchain node, that the compilation service provider is the trusted compilation service provider.

20. The computer-implemented system of claim 18, whereinthe public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract; the one or more operations further comprise:

invoking, by the blockchain node, the system contract;

passing, by the blockchain node, the signature to the system contract; and

receiving, by the blockchain node, an identification result returned by the system contract, wherein
the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image.
5. The computer-implemented method of claim 4, whereinthe pre-defined public key corresponding to the trusted compilation service provider is recorded in a system contract, and the method further comprises:

invoking, by the blockchain node, the system contract;

sending, by the blockchain node, the signature to the system contract; and

receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the trusted compilation service provider.

21. A computer-implemented method, comprising:
sending, by a device, a bytecode of a smart contract to a first trusted execution environment (TEE);

receiving, by the device, a machine code of the smart contract obtained by Ahead of Time (AoT) compilation of the bytecode of the smart contract by the first TEE; and






sending, by the device to a blockchain node of a blockchain network, a transaction for creating the smart contract, wherein the transaction comprises the machine code of the smart contract, and 

the machine code of the smart contract is used for deployment of the smart contract in the blockchain network.






receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using 

determining, by the blockchain node, that the machine codes of the smart contract are compiled  by a trusted compilation service provider based on verifying the signature of the compilation service provider; and

in response to determining that the machine codes of the smart contract are compiled by the trusted compilation service provider, completing, by the blockchain node, a deployment of the smart contract.




Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3, 4, 5, 7, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.,  WO 2020150741A1 (hereinafter Kulkarni) in view of Schevy et al.,  US 20210/165890 (hereinafter Schevy). 
In regards to claim 1, Kulkarni teaches:   
A computer-implemented method, comprising (Fig. 1, Fig. 3, Fig. 10) and (p. 47, [0170], see FIG. 10 illustrates an example of a computer system 1000 that can implement examples of the systems and methods disclosed in FIGS. 1-9. For example, computer system 1000 might be used to implement a node or other processor described herein).
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract (Fig. 1, Fig. 3) and (p. 31, [0106 - 0110], see the transaction machine instructions generator 320 comprises of one or more computer programs that take inputs from a user and generates machine code for blockchain transaction… The input to the transaction machine instructions generator 320 typically includes information about the transaction sender, the recipient of the transaction, value or the amount to be transferred from sender to the recipient, data for smart contract related activities, transaction fees, etc…  In some embodiments, the transaction machine instructions generator 320 additionally comprises a smart contract program code generator 321. In some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contracts…These parameters are input to the smart contract program code generator 321 which then can automatically generate bytecode for the deployment of one or more properly formatted derivatives smart contracts).
the transaction comprises a machine code of the smart contract (p. 32, [0108], see in some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contract).  
determining, by the blockchain node, that compilation of the smart contract that compiles the bytecode of the smart contract to the machine code of the smart contract is obtained performed in a trusted TEE (See Fig. 1; Fig. 3), (p. 32, can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user) (emphasis added). 
Kulkarni doesn’t explicitly teach:
the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE).
However, Schevy teaches such use: (p. 3, [0029], see in some embodiments, the process is implemented with one or more smart contracts or other programs. In some embodiments, this may include obtaining a source code version of the smart contract, for example, encoded in a language like Solidity, Java, Scala, Go, or the like, for instance, from a developer. In some embodiments, creating the smart contract may include interpreting the smart contract into bytecode form for a virtual machine of the peer nodes of the decentralized computing platform) and (p. 10, [0084], see in some embodiments, the virtual machine is operative to execute bytecode encoding a set of opcodes of the virtual machine. In some cases, smart contracts written in source code may be interpreted to bytecode, which the virtual machine 204 may then compile to machine code suitable for the underlying computing hardware, abstracting away differences in processors and other hardware from developers). 
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, 

In regards to claim 3, Kulkarni teaches:   
the first TEE is deployed on any one of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node (p. 34, [0118], see the system signature module 325 receives machine instructions for blockchain transactions, which may have already been signed by one or more parties including various users, from the transaction machine instructions generator 320 or the transaction mediating system 315. The system signature module 325 can then sign the machine instructions with a digital signature associated with the digital asset system 310 and forward the system-signed machine instructions to the blockchain communications system 340) and (p. 40, [0139], see in some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).

In regards to claim 4, Kulkarni teaches:  
determining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises: obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key (See Fig. 1; Fig. 3), p. 32, [0109], see for new deployment of  the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature. In these embodiments, the digital asset system 310 can implement some predetermined metric or decision logic to instruct the system signature module 325 to select a certain private key for certain transactions) and (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).
verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and in response to determining that the signature is verified using the public key, determining, by the blockchain node, that the first TEE is the trusted TEE (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature), (p. 6, [0035], see transaction mediating systems may utilize known information about the user, such as user identity information, other state information recorded outside the blockchain network (so-called “external state information”), or state information also stored on a distributed ledger (so-called “internal state information”) and accessible by one or more smart contracts running on the blockchain network. The transaction mediating system is preferably secure in that only users with the proper user identity credentials (e.g., private keys) are allowed to have their transactions sent to the blockchain network for execution) and (p. 7, [0037], see the blockchain transactions might be grouped sequentially into collections called blocks. For ease of computationally verifying that a given copy of the distributed ledger is authentic). 

In regards to claim 5, Kulkarni teaches:   
the private key is distributed to the first TEE by a key management server in response to determining that the first TEE passes remote certification (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature. In these embodiments, the digital asset system 310 can implement some predetermined metric or decision logic to instruct the system signature module 325 to select a certain private key for certain transactions) and (p. 40, [0139], see in some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added). 

In regards to claim 7, Kulkarni teaches:   
the public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature), (p. 6, [0035], see transaction mediating systems may utilize known information about the user, such as user identity information, other state information recorded outside the blockchain network (so-called “external state information”), or state information also stored on a distributed ledger (so-called “internal state information”) and 
the method further comprises: invoking, by the blockchain node, the system contract (p. 10, [0045], see the smart contract may be embedded in the virtual machine environment through special blockchain transactions. After embedding the smart contract in the virtual machine environment, nodes operating as part of the blockchain network can evaluate blockchain transactions which reference the smart contract or directly invoke a portion of the smart contract in the form of one or more code functions calls. The smart contract processing might take in digital information as input, digitally process the information according to the rules of the smart contract, and digitally execute any actions as required by the terms and conditions of the smart contract).
passing, by the blockchain node, the signature to the system contract; and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction 

In regards to claim 8, Kulkarni doesn’t explicitly teach:  
invoking, by the blockchain node, the system contract comprises: reading, by the blockchain node, a contract address of the system contract from the transaction; and invoking, by the blockchain node, the system contract based on the contract address.
However, Schevy teaches such use: (p. 3, [0031-0032], see in some embodiments, creating the smart contract may include deploying the smart contract. In some embodiments, the smart contract may be deployed to an address of the decentralized computing platform that uniquely identifies the smart contract and distinguishes it from other smart contracts and other entities, like wallet addresses on the decentralized computing platform… the address is based on … an address of the account that deploys the smart contract… the address of the smart contract is explicitly defined by the smart contract itself in a form other than as a hash of an encoding of the smart 
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      

In regards to claim 9,
invoking, by the blockchain node, the system contract comprises: in response to determining that a transaction type of the transaction is a contract deployment type, invoking, by the blockchain node, the system contract based on a contract address of the system contract defined in a chain code of the blockchain node.
However, Schevy teaches such use: (p. 3, [0031-0032], see in some embodiments, creating the smart contract may include deploying the smart contract. In some embodiments, the smart contract may be deployed to an address of the decentralized computing platform that uniquely identifies the smart contract and distinguishes it from other smart contracts and other entities, like wallet addresses on the decentralized computing platform… the address is based on … an address of the account that deploys the smart contract… the address of the smart contract is explicitly defined by the smart contract itself in a form other than as a hash of an encoding of the smart contract. In some embodiments, the smart contract may be called on the decentralized computing platform by addressing a message (or other transaction) to this address and appending various arguments and identifiers of subroutines being invoked to the extent a subroutine rather than a main function is invoked) and (p. 4, [0037], see a given smart contract may be invoked a plurality of different times, like more than 5 or more than 10 by a plurality of different entities each having different addresses on the decentralized computing platform from which they send transactions invoking the smart contract to the address of the smart contract.  Different entities and different invocations at different times may invoke different functionality in the smart contract, for instance, different subroutines to evolve state of the smart contract over time.  In some cases, each of  
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      

In regards to claim 11, Kulkarni teaches: 
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Fig. 1, Fig. 3, Fig. 10) and (p. 47, [0170], see FIG. 10 illustrates an example of a computer system 1000 that can implement examples of the systems and methods disclosed in FIGS. 1-9. For example, computer system 1000 might be used to implement a node or other processor described herein).
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract  (Fig. 1, Fig. 3) and (p. 31, [0106 - 0110], see the transaction machine instructions generator 320 comprises of one or more computer programs that take inputs from a user and generates machine code for 
the transaction comprises a machine code of the smart contract (p. 32, [0108], see in some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contract).  
determining, by the blockchain node, that compilation of the smart contract that compiles the bytecode of the smart contract to the machine code of the smart contract is obtained performed in a trusted TEE (See Fig. 1; Fig. 3), (p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be program code and the encoded arguments of the smart contract. For execution of a contract function, it may contain the function signature and the encoded arguments), (p. 34, [0118], see the system signature module 325 can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user) (emphasis added).
Kulkarni doesn’t explicitly teach:
the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE).

Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      

In regards to claim 12, Kulkarni teaches:   
if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).

In regards to claim 13, Kulkarni teaches:   
determining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises: obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key (See Fig. 1; Fig. 3), p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be program code and the encoded arguments of the smart contract. For execution of a contract function, it may contain the function signature and the encoded arguments), (p. 34, [0117-0118], see  the transaction machine instructions generator 320 returns  the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature. In these embodiments, the digital asset system 310 can implement some predetermined metric or decision logic to instruct the system signature module 325 to select a certain private key for certain transactions) and (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some embodiments, the blockchain communications system of FIG 3 sends the final multiplicatively-signed machine instructions to the blockchain system. In some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).
verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and in response to determining that the signature is verified using the public key, determining, by the blockchain node, that the first TEE is the trusted TEE (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature), (p. 6, [0035], see transaction mediating systems may utilize known information about the user, such as user identity information, other state information recorded outside the blockchain network (so-called “external state information”), or state information also stored on a distributed ledger (so-called “internal state information”) and accessible by one or more smart contracts running on the blockchain network. The transaction mediating system is preferably secure in that only users with the proper user identity credentials (e.g., private keys) are allowed to have their transactions sent to the blockchain network for execution) and (p. 7, [0037], see the blockchain transactions might be grouped sequentially into collections called blocks. For ease of computationally verifying that a given copy of the distributed ledger is authentic). 

In regards to claim 14, Kulkarni teaches:   
the private key is distributed to the first TEE by a key management server in response to determining that the first TEE passes remote certification (p. 34, [0118], see in certain if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added). 

In regards to claim 15, Kulkarni teaches:   
the public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract; the operations further comprise (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature), (p. 6, [0035], see transaction mediating systems may utilize known information about the user, such as user identity information, other state information recorded outside the blockchain network (so-called “external state information”), or state information also stored on a distributed ledger (so-called “internal state information”) and accessible by one or more smart contracts running on the blockchain network. The transaction mediating system is preferably secure in that only users with the proper user identity credentials (e.g., private keys) are allowed to have their transactions sent to the blockchain 
invoking, by the blockchain node, the system contract (p. 10, [0045], see the smart contract may be embedded in the virtual machine environment through special blockchain transactions. After embedding the smart contract in the virtual machine environment, nodes operating as part of the blockchain network can evaluate blockchain transactions which reference the smart contract or directly invoke a portion of the smart contract in the form of one or more code functions calls. The smart contract processing might take in digital information as input, digitally process the information according to the rules of the smart contract, and digitally execute any actions as required by the terms and conditions of the smart contract).
passing, by the blockchain node, the signature to the system contract; and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some embodiments, the blockchain communications 

In regards to claim 16, Kulkarni teaches:   
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Fig. 1, Fig. 3, Fig. 10) and (p. 47, [0170], see FIG. 10 illustrates an example of a computer system 1000 that can implement examples of the systems and methods disclosed in FIGS. 1-9. For example, computer system 1000 might be used to implement a node or other processor described herein).
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract (Fig. 1, Fig. 3) and (p. 31, [0106 - 0110], see the transaction machine instructions generator 320 comprises of one or more computer programs that take inputs from a user and generates machine code for blockchain transaction… The input to the transaction machine instructions generator 320 typically includes information about the transaction sender, the recipient of the transaction, value or the amount to be transferred from sender to 
the transaction comprises a machine code of the smart contract (p. 32, [0108], see in some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contract).
determining, by the blockchain node, that compilation of the smart contract that compiles the bytecode of the smart contract to the machine code of the smart contract is obtained performed in a trusted TEE (See Fig. 1; Fig. 3), (p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be program code and the encoded arguments of the smart contract. For execution of a contract function, it may contain the function signature and the encoded arguments), (p. 34, [0118], see the system signature module 325 receives machine instructions for blockchain transactions, which may have already been signed by one or more parties including various users, from the transaction machine instructions generator 320 or the transaction mediating can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user) (emphasis added).
Kulkarni doesn’t explicitly teach:
the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE).
However, Schevy teaches such use: (p. 3, [0029], see in some embodiments, the process is implemented with one or more smart contracts or other programs. In some embodiments, this may include obtaining a source code version of the smart contract, for example, encoded in a language like Solidity, Java, Scala, Go, or the like, for 
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      

In regards to claim 17, Kulkarni teaches:   
the first TEE is deployed on any one of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node (p. 34, [0118], see the system signature module 325 receives machine instructions for blockchain transactions, which may have already if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).

In regards to claim 18, Kulkarni teaches:   
determining, by the blockchain node, that the machine code of the smart contract is obtained by the trusted TEE comprises: obtaining, by the blockchain node from the transaction, a signature of the machine code generated by the first TEE by using a private key (See Fig. 1; Fig. 3), p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be program code and the encoded arguments of the smart contract. For execution of a contract function, it may contain the function signature and the encoded arguments), (p. 34, [0117-0118], see  the transaction machine instructions generator 320 returns its properly formatted transaction machine instructions to the transaction mediating system 315 to be sent to the user for signature, presumably with their private key…  The system signature module 325 receives machine instructions for blockchain transactions, which may have already been signed by one or more  the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature. In these embodiments, the digital asset system 310 can implement some predetermined metric or decision logic to instruct the system signature module 325 to select a certain private key for certain transactions) and (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some embodiments, the blockchain communications system of FIG 3 sends the final multiplicatively-signed machine instructions to the blockchain system. In some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added).
verifying, by the blockchain node, the signature using a public key corresponding to a predefined trusted TEE mirror image; and in response to determining that 

In regards to claim 19, Kulkarni teaches:   
the private key is distributed to the first TEE by a key management server in response to determining that the first TEE passes remote certification (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature. In these embodiments, the digital asset system 310 can implement some predetermined metric or decision logic to instruct the system signature module 325 to select a certain private key for if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user (emphasis added). 

In regards to claim 20, Kulkarni teaches:  
the public key corresponding to the predefined trusted TEE mirror image is recorded in a system contract; the one or more operations further comprise (p. 34, [0118], see in certain embodiments, the digital asset system 310 may possess more than one public/private key pair resulting in more than one associated digital signature), (p. 6, [0035], see transaction mediating systems may utilize known information about the user, such as user identity information, other state information recorded outside the blockchain network (so-called “external state information”), or state information also stored on a distributed ledger (so-called “internal state information”) and accessible by one or more smart contracts running on the blockchain network. The transaction mediating system is preferably secure in that only users with the proper user identity credentials (e.g., private keys) are allowed to have their transactions sent to the blockchain network for execution) and (p. 7, [0037], see the blockchain transactions might be grouped sequentially into collections called blocks. For ease of computationally verifying that a given copy of the distributed ledger is authentic). 
Invoking, by` the blockchain node, the system contract (p. 10, [0045], see the smart contract may be embedded in the virtual machine environment through special blockchain transactions. After embedding the smart contract in the virtual machine environment, nodes operating as part of the blockchain network can evaluate blockchain transactions which reference the smart contract or directly invoke a portion of the smart contract in the form of one or more code functions calls. The smart contract processing might take in digital information as input, digitally process the information according to the rules of the smart contract, and digitally execute any actions as required by the terms and conditions of the smart contract).
passing, by the blockchain node, the signature to the system contract; and receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the public key corresponding to the predefined trusted TEE mirror image (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some embodiments, the blockchain communications system of FIG 3 sends the final multiplicatively-signed machine instructions to the blockchain system. In some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node .

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Schevy in view of Duffy et al., CN 105164642A (hereinafter Duffy). 
In regards to claim 1, the rejections above are incorporated respectively.
In regards to claim 2, Kulkarni and Schevy, in particular Kulkarni doesn’t explicitly teach:
the AoT compilation of the bytecode of the smart contract comprises: performing an optimization in a process of the AoT compilation of the bytecode of the smart contract.
However, Duffy teaches such use: (p. 3, 7th para., see Fig. 4 B illustrates with the chain of the potential component call of binary code expression, wherein performs stream and has been optimized to remove some contract inspections and the multiple entrances comprised for the assembly requiring to check this contract conditionally) and (p. 6, 9th para., see in intermediate language code, retain the semantic structure of contract. In addition, this type of semantic structure of use has been described to be optimized to the compiling of binary code).
Kulkarni, Schevy and Duffy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni, Schevy and Duffy before him or her, to modify the system of Kulkarni and Schevy, in particular th para., p. 6, last para.).      

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Schevy in view of Smith et al., US 2016/0065376 (hereinafter Smith). 
In regards to claims 1 and 4, the rejections above are incorporated accordingly.
In regards to claim 6, Kulkarni and Schevy, in particular Kulkarni doesn’t explicitly teach:
the predefined trusted TEE mirror image comprises: a mirror image of a trusted enclave based on software guard protection (SGX).
However, Smith teaches such use: (p. 6, [0044], see o perform attestation of the trusted message modules, the local computing device 102 may execute a method 500 as shown in FIG. 5.  In some embodiments, the trusted message module 202 is attested by comparing a whitelist of known good images of the trusted message module 202 to the actual image of the trusted message module 202 using a cryptographic hash algorithm and/or other suitable encoding scheme… the trusted execution environment within which code associated with the remote trusted message module is executing.  As discussed above, the remote computing device 106 may generate an SGX enclave quote, a TPM quote, and/or another type of trust quote based on the trusted execution environment of the remote computing device 106 depending on the particular 
Kulkarni, Schevy and Smith are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni, Schevy and Smith before him or her, to modify the system of Kulkarni and Schevy, in particular Kulrami to include the teachings of Smith, as a system for trusted messaging and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to utilize an enclave as suggested by Smith (p. 6, [0044], p. 9, [0059]).      

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Schevy in view of Wood US 2020/0351074. 
In regards to claims 1, 4, and 7, the rejections above are incorporated accordingly.
In regards to claim 10, Kulkarni and Schevy, in particular Kulkarni doesn’t explicitly teach:
the system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator.

Kulkarni, Schevy and Wood are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni, Schevy and Wood before him or her, to modify the system of Kulkarni and Schevy, in particular Kulrami to include the teachings of Wood, as a system for using keys in a blockchain and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to utilize a genesis block, as suggested by Wood (p. 2, [0021], p. 10, [0091]).      

15.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Schevy in view of Asari et al., US 2019/0171485 (hereinafter Asari).
In regards to claim 21, Kulkarni teaches:  
A computer-implemented method, comprising (Fig. 1, Fig. 3, Fig. 10) and (p. 47, [0170], see FIG. 10 illustrates an example of a computer system 1000 that can implement examples of the systems and methods disclosed in FIGS. 1-9. For example, computer system 1000 might be used to implement a node or other processor described herein).
sending, by the device to a blockchain node of a blockchain network, a transaction for creating the smart contract (Fig. 1, Fig. 3) and (p. 31, [0106 - 0110], see the transaction machine instructions generator 320 comprises of one or more computer programs that take inputs from a user and generates machine code for blockchain transaction… The input to the transaction machine instructions generator 320 typically includes information about the transaction sender, the recipient of the transaction, value or the amount to be transferred from sender to the recipient, data for smart contract related activities, transaction fees, etc…  In some embodiments, the transaction machine instructions generator 320 additionally comprises a smart contract program code generator 321. In some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contracts…These parameters are input to the smart contract program code generator 321 which then can automatically generate bytecode for the deployment of one or more properly formatted derivatives smart contracts).
the transaction comprises the machine code of the smart contract (p. 32, [0108], see in some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contract).  
the machine code of the smart contract is used for deployment of the smart contract in the blockchain network (See Fig. 1; Fig. 3), (p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user) (emphasis added). 
Kulkarni doesn’t explicitly teach:
sending, by a device, a bytecode of a smart contract to a first trusted execution environment (TEE).
However, Schevy teaches such use: (p. 3, [0029], see in some embodiments, the process is implemented with one or more smart contracts or other programs. In some embodiments, this may include obtaining a source code version of the smart contract, for example, encoded in a language like Solidity, Java, Scala, Go, or the like, for instance, from a developer. In some embodiments, creating the smart contract may include interpreting the smart contract into bytecode form for a virtual machine of the peer nodes of the decentralized computing platform) and (p. 10, [0084], see in some embodiments, the virtual machine is operative to execute bytecode encoding a set of opcodes of the virtual machine. In some cases, smart contracts written in source code may be interpreted to bytecode, which the virtual machine 204 may then compile to machine code suitable for the underlying computing hardware, abstracting away differences in processors and other hardware from developers). 
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      
 and Schevy, in particular Kulkarni doesn’t explicitly teach:
receiving, by the device, a machine code of the smart contract obtained by Ahead of Time (AoT) compilation of the bytecode of the smart contract that is performed in the first TEE.
However, Asari teaches such use (p. 1, [0005], see to enable more complex transactions than bitcoin can support, some systems use “smart contracts.” A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform, which provides a virtual machine) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated) and (p. 12, [0089], see in some embodiments, a distributed ledger system provides a method performed by a computing system for coordinating a transaction between parties. The method proposes a transaction between a first party and a second party by generating a proposed transaction that specifies a state that includes at least one of an input state and an output state (but may include zero or more input states and outputs), and specifies an identifier of a notary. The state has contract code for verifying that the proposed transaction complies with terms of a contract… In some embodiments, the command has one or more associated identification of parties and wherein verification of the proposed transaction by the contract code ensures that the proposed transaction has been signed by the identified parties. In some embodiments, the identification of a party is a public key. In some embodiments, the transaction includes an attachment with content that is accessible by 
Kulkarni, Schevy and Asari are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni, Schevy and Asari before him or her, to modify the system of Kulkarni and Schevy, in particular Kulrami to include the teachings of Asari, as a system for data processing and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to utilize a secure platform, as suggested by Asari (p. 1, [0005], p. 9, [0105] ).      

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Orsini, 	10649429   	   Blockchain based distributed control

Smith et al., 	20190373472   IOT code and configuration using smart contracts

17.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193